Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 60-93 are pending and under examination.

Priority
Acknowledge is made that this application is a continuation of U.S. Patent 16903178, filed on 06/16/2020 which is continuation of U.S. Application No. 16669063, filed on 10/30/2019; which is continuation of U.S. Patent Application No. 16124111, filed on09/06/2018;  which is a continuation of U.S. Patent Application No. 15/670,283, filed August 7, 2017, which is a divisional of U.S. Patent Application No. 15/282, 128, filed September 30, 2016, which is a continuation of U.S. Patent Application No. 14/168,340, filed January 30, 2014, which claims the benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 61/870,712, filed August 27, 2013, U.S. Provisional Application No. 61/898,690, filed November 1, 2013, and U.S. Provisional Application No. 61/907,308, filed November 21, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 60-93 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al. (WO2012068234, cited in IDS) in view of Rowe et al. (US20100256184) and Ross et al. (US20110251152).

  Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bacon et al. teaches the same compound I (recited in instant claim 60) as well the combination of compound 1 and NS5b polymerase inhibitor (page 1314, claim 42; Page 1484-1485, claims 312-315) that includes nucleoside or nucleotide inhibitor of HCV NS5B polymerase (page 140, line 19-24) for the treatment of HCV. In one embodiment, the composition may further comprise additional active agent such as ribavirin (page 414, line 5). This teaches applicant’s claim 89. The compounds of this invention are formulated with conventional carriers and excipients, which will be selected in accord with ordinary practice. Tablets will contain excipients, glidants, fillers, binders and the like. The formulations include those suitable for the foregoing administration routes. The formulations may conveniently be presented in unit dosage form and may be prepared by any of the methods well known in the art of pharmacy (page 134, line 15-35). The amount of active ingredient that may be combined with the carrier material to produce a single dosage form will vary depending upon the host treated and the particular mode of administration. For example, 1 to 1000 mg of active material compound (page 138, line 16-20). The preferred unit dosage formulations are those containing a daily dosage (page 139, line 20-24). The compound have been found to possess useful activity against HCV genotypes 1-4 (Page 87, line 15). In one embodiment, the solid dispersion is prepared by mixing the active agent, polymer in solvent for form a homogeneous composition followed by spray dry, the resulting product is subject to additional vacuum dry (page 31-32, [0862-0867]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Row et al. teaches a solid dispersion formulation for active pharmaceutical ingredient (API) with a CF potentiator as example (page 4, [0047]). The pharmaceutical formulation comprises a solid dispersion comprising 0.5mg to 250mg of amorphous API compound 1 (page 2, [0016-0023]). The solid dispersion comprises substantially amorphous API compound 1 and a polymer such as HMPC, vinylpyrrolidone / vinyl acetate copolymer (PVP/VA, also named as copovidone), etc. (page 2, [0025]). In some instance, the solid dispersion has a concentration of at least 20% by weight of API and 80% or less of HPMCAS or PVP/VA. Some solid dispersion comprise from about 40 wt % to about 60 wt % of substantially amorphous or amorphous API by weight of the solid dispersion and from about 60 wt % to about 40 wt % of polymer by weight of the solid dispersion. Other solid dispersions comprise from about 65 wt % to about 95 wt % of substantially amorphous or amorphous API by weight of the solid dispersion and from about 45 wt % to about 5 wt % of polymer by weight of the solid dispersion (page 2, [0026]). One exemplary pharmaceutical composition comprises from about 5 wt % to about 50 wt % of a solid dispersion, by weight of the composition (page 16-17, [0574-0578]). Another aspect of the present invention provides a pharmaceutical composition consisting of a tablet that includes a CF potentiator API solid dispersion and other excipients (e.g., a filler, a disintegrant, a surfactant, a binder, a glidant, a colorant, a lubricant, or any combination thereof), wherein the tablet has a dissolution of from about 50% to about 100% (e.g., from about 55% to about 95% or from about 60% to about 90%) in about 30 minutes (page 19, [0591]). This is considered as immediate release that teaches applicant’s claim 77. In another example, tablet can be coated with a film coating (page 16, [0573]). The pharmaceutical composition comprises from about 5% to about 50% by weight of microcrystalline cellulose (page 15, [0569]); about 3% of sodium croscarmellose, and about 1% of magnesium stearate (about 1% to about 2% in another embodiment) (page 24, [0631]; page 16, [0571]). This address all the limitation for the microcrystalline cellulose, sodium croscarmellose and magnesium stearate as well as their percentage in the formulation.

Ross et al. teaches nucleoside phosphoramidates and their use as agents for treating viral diseases. These compounds are inhibitors of RNA-dependent RNA viral replication and are useful as inhibitors of HCV NS5B polymerase, as inhibitors of HCV replication and for treatment of hepatitis C infection in mammals (abstract). Among them,  Crystalline (S)-isopropyl 2-(((S)-(((2R,3R,4R,5R)-5-(2,4-dioxo-3 ,4 dihydropyrimidin-1(2H)-yl)-4-fluoro-3-hydroxy-4-methyltetrahydrofuran-2-yl)methoxy)(phenoxy)phosphoryl)amino)propanoate having: (1) XRPD 2θ -reflections (º) at about: 5.2, 7.5, 9.6, 16.7, 18.3, and 22.2; (2) XRPD 2θ -reflections (º) at about: 5.0, 7.3, 9.4, and 18.1; (3) XRPD 2θ -reflections (º) at about: 4.9, 6.9, 9.8, 19.8, 20.6, 24.7, and 26.1; (4) XRPD 2θ -reflections (º) at about: 6.9, 9.8, 19.7, 20.6, and 24.6; (5) XRPD 2θ -reflections (º) at about: 5.0, 6.8, 19.9, 20.6, 20.9, and 24.9; (6) XRPD 2θ -reflections (º) at about: 5.2, 6.6, 7.1, 15.7, 19.1, and 25.0; or (7) XRPD 2θ -reflections (º) at about: 6.1, 8.2, 10.4, 12.7, 17.2, 17.7, 18.0, 18.8, 19.4, 19.8, 20.1, 20.8, 21.8, and 23.3. This crystal is sofosbuvir according to instant specification ([0005]). The pharmaceutical composition in the form of tablet, etc. comprises this sofosbuvir crystal at amount form about 5% to 95% by weight (page 7-8, [00118]).  The dose will be adjusted to the individual requirements in each particular case. That dosage can vary within wide limits depending upon numerous factors such as the severity of the disease to be treated, the age and general health condition of the patient, other medicaments with which the patient is being treated, the route and form of administration and the preferences and experience of the medical practitioner involved. For oral administration, a daily dosage of between about 0.001 and about 10g, including all values in between, such as 0.001, 0.0025, 0.005, 0.0075, 0.01, 0.025, 0.050, 0.075, 0.1, 0.125, 0.150, 0.175, 0.2, 0.25, 0.5, 0.75, 1, 1.5, 2, 2.5, 3, 3.5, 4, 4.5, 5, 5.5, 6, 6.5, 7, 7.5, 8, 8.5, 9, and 9.5, per day should be appropriate in monotherapy and/or in combination therapy. A particular daily dosage is between about 0.01 and about 1 g per day, One of ordinary skill in treating diseases described herein will be able, without undue experimentation and in reliance on knowledge, experience and the disclosures of this application, to ascertain a therapeutically effective amount of the compound disclosed herein for a given disease and patient (page 9, [0131]). The inhibitors of HCV NS5B polymerase has broad genotype coverage (page 47, [0417]).
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bacon et al. is that Bacon et al.  does not expressly teach a method of treating HCV with a pharmaceutical formulation comprising a solid dispersion of substantially amorphous active agent compound I in copovidone and suitable excipient (microcrystalline cellulose, sodium croscarmellose and magnesium stearate); combined with second active agent crystal sofosbuvir. This deficiency in Bacon et al. is cured by the teachings of Row et al. and Ross et al. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat HCV with a pharmaceutical formulation comprising a solid dispersion of substantially amorphous active agent compound I in copovidone and suitable excipient (microcrystalline cellulose, sodium croscarmellose and magnesium stearate); and combined with second active agent crystal sofosbuvir; as suggested by Row et al. and Ross et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat HCV with a pharmaceutical formulation comprising a solid dispersion of substantially amorphous active agent compound I in copovidone and suitable excipient (microcrystalline cellulose, sodium croscarmellose and magnesium stearate) because Row et al. teaches a pharmaceutical formulation comprising a solid dispersion of substantially amorphous or amorphous of active agent in copovidone and suitable excipient (microcrystalline cellulose, sodium croscarmellose and magnesium stearate) as known and suitable formulation for active pharmaceutical ingredient. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to prepare a pharmaceutical formulation comprising a solid dispersion of substantially amorphous or amorphous of active agent compound I in copovidone and suitable excipient (microcrystalline cellulose, sodium croscarmellose and magnesium stearate) and produce the instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to treat HCV with a  formulation comprising amorphous of active agent compound I combined with second active agent crystalline sofosbuvir because Bacon et al. teaches compound I combined with NS5b polymerase inhibitor, and sofosbuvir is a known NS5b polymerase inhibitor and the crystalline is the suitable form in the formulation as suggested by Ross et al. Therefore, it is obvious for one of ordinary skill in the art to prepare formulation comprising amorphous of active agent compound I combined with second active agent crystalline sofosbuvir and produce the instant claimed invention with reasonable expectation of success.
Regarding the weight ratio of compound I to copovidone in claims 61-63, prior art teaches the solid dispersion has a concentration of at least 20% by weight of API and 80% or less of PVP/VA, encompassing all claimed range.
Prior art teaches the pharmaceutical composition in the form of tablet, etc. comprises this sofosbuvir crystal at amount form about 5% to 95% by weight and from about 5 wt % to about 50 wt % of a solid dispersion.
Regarding claims 65-67, prior arts teach the crystalline sofosbuvir with claimed XRPD 20 reflections.
Regarding amount in mg of compound I in claim 78-80, Bacon et al. teaches 1 to 1000 mg of active material compound I in composition.
Regarding amount in mg of sofosbuvir in claim 81-83, Ross et al. teaches a daily dosage of between about 0.001 and about 10g of sofosbuvir, for a once daily dosage, encompassing all the instant claimed amounts.
Furthermore, all the weight in mg for compound I and sofosbuvir are adjustable and can be optimized by ordinary skill in the art without undue experimentation and in reliance on knowledge, experience and the disclosures of this application, to ascertain a therapeutically effective amount of the compound disclosed herein for a given disease and patient as suggested by Ross et al.
Regarding claims 86-88, it is within skill of one artisan in the art to evaluate the efficacy of treatment and decide the length of administration of pharmaceutical composition.
Regarding claims 90, there is no evidence that administration of the composition depending on fed state, thus, it is obvious to administer without considering fed state.
Regarding claim 91, this is product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 92, prior arts teach substantially amorphous or amorphous, which is expected to be 99% amorphous in the absence of evidence to the contrary.
Regarding claim 93, prior arts teach crystalline, which is pure and 99% crystalline.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-7 of U.S. Patent No.8575135 in view of Rowe et al. (US20100256184) and Ross et al. (US20110251152) because patent ‘135 recites instant claimed compound I in claim 2 and the combination with NS5B polymerase inhibitor (sofosbuvir) in claim 3 and specification.  Although patent ‘135 does not teaches a solid dispersion formulation of compound I and crystalline sofosbuvir, in view of Rowe et al. that teaches a solid dispersion and Ross et al. that teaches crystalline sofosbuvir, it is obvious for one of ordinary skill in the art to produce instant claimed invention with reasonable expectation of success.

Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-7 of U.S. Patent No.8921341 in view of Rowe et al. (US20100256184) and Ross et al. (US20110251152) because patent ‘341 recites instant claimed compound I in claim 2 and the combination with NS5B polymerase inhibitor (sofosbuvir) in claim 3 and specification. Although patent ‘341 does not teaches a solid dispersion formulation and crystalline sofosbuvir, in view of Rowe et al. that teaches a solid dispersion and Ross et al. that teaches crystalline sofosbuvir, it is obvious for one of ordinary skill in the art to produce instant claimed invention with reasonable expectation of success.

Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No.8940718 in view of Rowe et al. (US20100256184) and Ross et al. (US20110251152). Because patent ‘718 teaches a formula that encompass the instant claimed compound I in claim 1 and recites this compound in claim 22 as well as the combination with NS5B polymerase inhibitor in claim 25 and specification. Although patent ‘718 does not teaches a solid dispersion formulation and crystalline sofosbuvir, in view of Rowe et al. that teaches a solid dispersion and Ross et al. that teaches crystalline sofosbuvir, it is obvious for one of ordinary skill in the art to produce instant claimed invention with reasonable expectation of success.

Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9757406. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches all the limitation of claimed invention and one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject.

Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10086011. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches all the limitation of claimed invention and one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject.

Claims 60-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11116783. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches all the limitation of claimed invention and one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANFENG SONG/
Primary Examiner, Art Unit 1613